EXAMINER’S AMENDMENT
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Blair Walker, Applicant’s attorney, on 12/17/2021.

IN THE CLAIMS

1.	(Amended)     A guidewire manipulation device configured for single hand use comprising:
a housing configured to be supported by a hand of a user, the housing including a distal end, a proximal end, and a longitudinal axis extending therebetween, the housing comprising a passage extending from the distal end of the housing to the proximal end of the housing, the passage configured for a guidewire to be placed therethrough;
a chuck rotationally coupled to the housinghaving a locked mode configured to engage the guidewire such that rotation of the chuck causes corresponding rotation of the guidewire, while maintaining the longitudinal position of the guidewire in relation to the housing, the chuck further having an unlocked mode wherein the chuck is configured to not cause rotation of the guidewire; 
motor motor , the motor configured to be switched between an on condition and an off condition;
a hand grip extending from the housing in a generally radial direction in relation to the longitudinal axis; and
an engagement interface carried on an external portion of the chuck such that the engagement interface maintains a particular longitudinal position in relation to the hand grip when the chuck is in the locked mode, wherein the engagement interface, the hand grip, and the stall torque are configured to collectively allow one or more fingers of the hand of the user to apply a force to the engagement interface sufficient to stop or slow the rotation of the chuck while the hand grip is being gripped by the hand of the user and while the motor is in the on condition and rotationally driving the chuck

2.	(Amended)     The guidewire manipulation device of claim 1, wherein the engagement interface is configured to allow one or more fingers of the hand of the user to manually rotate the guidewire when the hand grip is gripped by the hand of the user and the chuck is not being driven by the motor



4-7.	(Canceled)	

8.	(Amended)     The guidewire manipulation device of claim 1, further comprising a drive system comprising the motor, wherein the drive system is configured to permit rotation of 

9.	(Previously Presented)     The guidewire manipulation device of claim 1, wherein the engagement interface has a non-circular cross-section.



11.	(Amended)     The guidewire manipulation device of claim 1, further comprising a drive system comprising the motor, wherein the drive system is configured to apply alternating clockwise motion and counter-clockwise motion to the chuck.

12.	(Amended)     The guidewire manipulation device of claim 1, wherein the stall torque of the motor 

13.	(Amended)     The guidewire manipulation device of claim 1, further comprising an activation member carried by the hand grip and configured to initiate operation of the motor 

14-17.	(Canceled)	

18.	(Previously Presented)     The guidewire manipulation device of claim 1, wherein the hand grip includes a distally facing surface and a proximally facing surface, the distally facing surface having a first end and a second end, wherein the first end of the distally facing surface is closer to the longitudinal axis than the second end of the distally facing surface, and wherein the first end of the distally facing surface corresponds with a first point along the longitudinal axis and the second end of the distally facing surface corresponds with a second point the longitudinal axis, the first point proximal to the second point.

19.	(Previously Presented)     The guidewire manipulation device of claim 1, wherein the hand grip includes a distally facing surface and a proximally facing surface, the distally facing surface having a first portion and a second portion, wherein the first portion is closer to the longitudinal axis than the second portion, and wherein the distally facing surface sweeps distally from the first portion to the second portion at an angle of between about 25° and about 45°.

20.	(Previously Presented)     The guidewire manipulation device of claim 19, wherein the distally facing surface sweeps distally from the first portion to the second portion at an angle of between about 30° and about 40°.

21.	(Previously Presented)     The guidewire manipulation device of claim 18, wherein the proximally facing surface has a first end and a second end, wherein the first end of the proximally facing surface is closer to the longitudinal axis than the second end of the proximally facing surface, and wherein the first end of the proximally facing surface corresponds with a third point along the longitudinal axis and the second end of the proximally facing surface corresponds with a fourth point the longitudinal axis, the third point proximal to the fourth point.

22-27.	(Canceled)	

28.	(Amended)     A method for manipulating an elongate medical device, comprising:
providing a guidewire manipulation device configured for single hand use comprising:
a housing configured to be supported by a hand of a user, the housing including a distal end, a proximal end, and a longitudinal axis extending therebetween, the housing comprising a passage extending from the distal end of the housing to the proximal end of the housing, the passage configured for a guidewire to be placed therethrough;
a chuck rotationally coupled to the housinghaving a locked mode configured to engage the guidewire such that rotation of the chuck causes corresponding rotation of the guidewire, while maintaining the longitudinal position of the guidewire in relation to the housing, the chuck further having an unlocked mode wherein the chuck is configured to not cause rotation of the guidewire;
a motor motor , the motor configured to be switched between an on condition and an off condition; 
a hand grip extending from the housing in a generally radial direction in relation to the longitudinal axis; and
 when the chuck is in the locked mode, wherein the engagement interface, the hand grip, and the stall torque are configured to collectively allow one or more fingers of the hand of the user to apply a force to the engagement interface sufficient to stop or slow the rotation of the chuck while the hand grip is being gripped by the hand of the user and while the motor is in the on condition and rotationally driving the chuck
securing an elongate medical device to the chuck;
grasping the guidewire manipulation device in a first hand; and
causing the elongate medical device to change a rotation speed by input to the engagement interface from one or more fingers of the first hand.

29.	(Previously Presented)     The guidewire manipulation device of claim 1, further comprising:
a control carried by the hand grip, the control configured to be manipulated by one or more fingers of the hand of the user while the hand grip is gripped by the hand of the user.

30.	(Previously Presented)     The guidewire manipulation device of claim 29, wherein the control is configured to perform at least one of: selecting two or more rotational settings or changing rotational speed.

31.	(Amended)     The guidewire manipulation device of claim 1, wherein the stall torque of the motor 



33.	(Canceled)

34.	(Amended)     The guidewire manipulation device of claim 1[[3]], further comprising:


35.	(Previously Presented)     The guidewire manipulation device of claim 1, wherein the engagement interface comprises a tacky surface.

36.	(Amended)     The guidewire manipulation device of claim 1, wherein the housing includes an opening substantially transverse to the longitudinal axis, and located between the distal and proximal ends of the housing, and wherein the chuck is located within the housing such that at least a first portion of the engagement interfaceinterface

37.	(Amended)     The method of claim 28, wherein the causing step comprises slowing down the rotation of the medical device by contacting the engagement interface with the one or more fingers of the first hand while the hand grip is being grasped by the first hand and the chuck is being rotated by the motor

38.	(Previously Presented)     The method of claim 37, further comprising allowing the rotation of the medical device to speed up by changing the pressure of the engagement of the one or more fingers of the first hand with the engagement interface.

39.	(Amended)    The method of claim 28, wherein the causing step comprises stopping the rotation of the medical device by contacting the engagement interface with the one or more fingers of the first hand while the hand grip is being grasped by the hand of the user and the chuck is being rotated by the motor

40.	(Previously Presented)     The method of claim 39, further comprising allowing the rotation of the medical device to begin to rotate again by changing the pressure of the engagement of the one or more fingers of the first hand with the engagement interface.

41.	(Amended)     The method of claim 28, wherein the causing step comprises manually rotating the medical device by contacting the engagement interface with the one or more fingers of the first hand and placing a torque on the chuck while the hand grip is being grasped by the hand of the user and the chuck is not being rotated by the motor

42.	(Previously Presented)     The method of claim 18, wherein the distally facing surface is configured for wrapping two or more fingers of the user’s hand therearound.

43.	(Previously Presented)     The method of claim 1, wherein the chuck comprises a bias configured to releasably grip the guidewire.

Allowable Subject Matter
The claims in this application have been allowed because the prior art of record fails to disclose either singly or in combination the claimed method of claims 1, 28 and its dependents.
The closest prior art of record is Pitzen et al (U.S. Pat. 5,553,675, hereinafter “Pitzen”) and Johnston et al (U.S. Pub. 2003/0181934 A1).
However, these reference(s) do/does not disclose the invention as claimed.
Regarding claims 1 and 28, the closest prior art of record fails to teach among all the limitations or render obvious the claimed engagement interface carried on an external portion of the chuck such that the engagement interface maintains a particular longitudinal position in relation to the hand grip when the chuck is in the locked mode, wherein the engagement interface, the hand grip, and the stall torque are configured to collectively allow one or more fingers of the hand of the user to apply a force to the engagement interface sufficient to stop or slow the rotation of the chuck while the hand 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT J MEDWAY whose telephone number is (571)270-3656. The examiner can normally be reached Monday through Friday, 8:30 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on (571) 270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT J MEDWAY/Primary Examiner, Art Unit 3783                                                                                                                                                                                                        12/17/2021